Carley, Judge.
In Woodall v. Hixon, 154 Ga. App. 844 (270 SE2d 65) (1980), this court, relying upon Echols v. Phillips, 112 Ga. 700 (37 SE 977) (1900), reversed the judgment of the State Court of Carroll County. On certiorari a majority of the Supreme Court of Georgia found Echols to be distinguishable and reversed our judgment. Hixon v. Woodall, 246 Ga. 758 (1980). The judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.